             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 1 of 31 Page ID #:766




                        1 JOSHUA M. MASUR (SBN 203510)
                           jmasur@zuberlawler.com
                        2 ZUBER LAWLER LLP
                          2000 Broadway Street, Suite 154
                        3 Redwood City, California 94063
                          Telephone: (213) 596-5620
                        4 Facsimile: (213) 596-5621
                        5 Attorneys for Defendant
                          Capna Intellectual
                        6
                        7
                        8                     UNITED STATES DISTRICT COURT
                        9       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                    10
                    11 ITG BRANDS, LLC,                     Case No. 2:21-CV-00818-ODW-PVC
                    12                        Plaintiff,    DEFENDANT CAPNA
                                                            INTELLECTUAL’S OPPOSITION
                    13             v.                       TO PLAINTIFF ITG BRANDS
                                                            LLC’S MOTION FOR
                    14 CAPNA INTELLECTUAL,                  PRELIMINARY INJUNCTION
                    15                        Defendant.    [Filed Concurrently with Declarations
                                                            of Vitaly Mekk and Joshua Masur]
                    16
                    17                                      Judge:    Hon. Otis D. Wright, II
                                                            Date:     June 7, 2021
                    18                                      Time:     1:30 p.m.
                                                            Crtrm.:   5D
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

3330-1003 / 1804874.1
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 2 of 31 Page ID #:767




                        1                                          TABLE OF CONTENTS
                                                                                                                                                 Page
                        2
                            I.    INTRODUCTION ............................................................................................. 1
                        3
                            II.   STATEMENT OF RELEVANT FACTS ......................................................... 1
                        4
                                  A.       Capna’s creation and use of its BLOOM house mark ............................ 1
                        5
                        6         B.       Plaintiff’s rapidly declining KOOL cigarettes brand.............................. 2

                        7         C.       The marks at issue. .................................................................................. 4

                        8 III.    ARGUMENT .................................................................................................... 5
                        9         A.       The burden for a preliminary injunction is very high. ............................ 5
                    10            B.       Plaintiff cannot demonstrate a likelihood of success on
                                           the merits. ................................................................................................ 6
                    11
                    12                     1.       Plaintiff is not likely to prevail on its trademark
                                                    infringement claims. ..................................................................... 6
                    13
                                                    (a)       The parties’ marks are not similar. ..................................... 7
                    14
                                                    (b)       Plaintiff’s Interlocking O Marks are not strong. ................ 9
                    15
                                                    (c)       KOOL cigarettes and BLOOM cannabis products
                    16                                        are not proximate, are not sold in the same
                    17                                        marketing channels, and KOOL is not going to
                                                              expand into BLOOM’s market. ........................................ 11
                    18
                                                    (d)       Cigarette smokers and cannabis vape users exercise
                    19                                        a high degree of care in selecting products,
                                                              weighing against confusion. ............................................. 13
                    20
                                                    (e)       Capna had no intent to trade on the KOOL
                    21                                        trademark. ......................................................................... 14
                    22
                                                    (f)       There is no evidence of any actual confusion. ................. 14
                    23
                                                    (g)       Plaintiff cannot show any likelihood of confusion. ......... 15
                    24
                                           2.       Plaintiff is unlikely to prevail on its trademark dilution
                    25                              claims, which should not even survive Capna’s motion to
                                                    dismiss. ....................................................................................... 15
                    26
                    27                              (a)       The KOOL Word Marks cannot be diluted because
                                                              the BLOOM marks are not at all similar. ......................... 16
                    28


3330-1003 / 1804874.1                                                                  i
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 3 of 31 Page ID #:768




                        1                        (b)      Plaintiff’s Interlocking O Marks are not famous. ............ 16
                        2                        (c)      The BLOOM marks do not blur or tarnish the
                                                          KOOL marks. ................................................................... 19
                        3
                        4       C.      Plaintiff cannot show irreparable harm. ................................................ 21

                        5       D.      A preliminary injunction is not in the public interest. .......................... 22

                        6       E.      Any preliminary injunction should be narrowly
                                        tailored to only enjoin the uncolored, isolated
                        7               interlocking circle mark. ....................................................................... 22
                        8 IV.   CONCLUSION ............................................................................................... 24
                        9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28


3330-1003 / 1804874.1                                                            ii
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 4 of 31 Page ID #:769




                        1                                      TABLE OF AUTHORITIES
                        2                                                                                                            Page
                        3
                            Cases
                        4
                            Academy of Motion Picture Arts and Scis. v. Creative House
                        5        Promotions, Inc.,
                                 944 F.2d 1446 (9th Cir. 1991) ........................................................................... 6
                        6
                            Alliance for the Wild Rockies v. Cottrell,
                        7         632 F.3d 1127 (9th Cir. 2011) ......................................................................... 21
                     8 AMF, Inc. v. Sleekcraft Boats,
                            599 F.2d 341 (9th Cir. 1979) .................................................................... passim
                     9
                       Anhing Corp. v. Thuan Phong Co. Ltd.,
                    10      No. CV 13-05167-BRO, 2014 WL 11456533
                            (C.D. Cal. Oct. 24, 2014) ................................................................................ 16
                    11
                       Arcona, Inc. v. Farmacy Beauty, LLC,
                    12      976 F.3d 1074 (9th Cir. 2020) ........................................................................... 9
                    13 Arcona, Inc. v. Farmacy Beauty, LLC,
                            No. 2:17-cv-07058-ODW, 2019 WL 1260625
                    14      (C.D. Cal., May 23, 2019) ................................................................................. 9
                    15 Avery Dennison Corp. v. Sumpton,
                             189 F.3d 868 (9th Cir. 1999) ..................................................................... 17, 18
                    16
                       BOSE Corp. v. OSC Audio Prods., Inc.,
                    17       293 F.3d 1367 (Fed. Cir. 2002) ....................................................................... 18
                    18 Brookfield Comms., Inc. v. West Coast Ent. Corp.,
                            174 F.3d 1036 (9th Cir. 1999) ..................................................................... 7, 15
                    19
                       Century 21 Real Estate Corp. v. Sandlin,
                    20      846 F.2d 1175 (9th Cir. 1988) ........................................................................... 6
                    21 CI Games S.A. v. Destination Films,
                            No. 2:16-cv-5719-SVW-JC, 2016 WL 9185391
                    22      (C.D. Cal. Oct. 25, 2016) ................................................................................ 16
                    23 Cohn v. Petsmart, Inc.,
                             281 F.3d 837 (9th Cir. 1997) ....................................................................... 9, 23
                    24
                       Credit One Corp. v. Credit One Fin., Inc.,
                    25       661 F. Supp. 2d 1134 (C.D. Cal. 2009)......................................................... 5, 6
                    26 Deere & Co. v. MTD Prods., Inc.,
                            41 F.3d 39 (2d Cir. 1994) ................................................................................ 20
                    27
                       Discount Tobacco City & Lottery, Inc. v. United States,
                    28      674 F.3d 509 (6th Cir. 2012) ........................................................................... 13


3330-1003 / 1804874.1                                                             iii
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 5 of 31 Page ID #:770




                        1 Eclipse Assocs. Ltd. v. Data Gen. Corp.,
                                894 F.2d 1114 (9th Cir. 1990) ........................................................................... 6
                        2
                          Entrepreneur Media, Inc. v. Smith,
                        3       279 F.3d 1135 (9th Cir. 2002) ......................................................................... 10
                        4 Falcon Rice Mill v. Comm. Rice Mill,
                               725 F.2d 336 (5th Cir. 1984) ........................................................................... 10
                        5
                          Food & Drug Admin. v. Brown & Williamson Tobacco Corp.,
                        6      529 U.S. 120 (2000) .......................................................................................... 3
                        7 Generosity.org v. Generosity Beverages, Inc.,
                               No. 2:17-cv-6054-ODW-KS, 2017 WL 6209819
                        8      (C.D. Cal. Dec. 6, 2017) .................................................................................. 23
                     9 GoTo.com, Inc. v. Walt Disney Co.,
                            202 F.3d 1199 (9th Cir. 2000) ..................................................................... 7, 10
                    10
                       Groupion, LLC v. Groupon, Inc.,
                    11      859 F. Supp. 2d 1067 (N.D. Cal. 2012) .......................................................... 11
                    12 Guess?, Inc. v. Nationwide Time, Inc.,
                              16 U.S.P.Q.2d 1804 (TTAB 1990).................................................................. 10
                    13
                       Hero Nutritionals LLC v. Nutraceutical Corp.,
                    14        No. SACV 11-1195 AG, 2013 WL 4480674
                              (C.D. Cal. Aug. 16, 2013) ..................................................................... 8, 10, 14
                    15
                       Lorillard Tobacco Co. v. California Imports, LLC,
                    16        886 F. Supp. 2d 529 (E.D. Va. 2012) .............................................................. 21
                    17 Mattel, Inc. v. MCA Records, Inc.,
                             296 F.3d 894 (9th Cir. 2002) ..................................................................... 16, 20
                    18
                       MGA Entmt., Inc. v. Dynacraft BSC, Inc.,
                    19       No. 2:17-cv-8222-ODW-KS, 2018 WL 2448123
                             (C.D. Cal. May 30, 2018) ................................................................................ 17
                    20
                       Mintz v. Subaru of Am., Inc.,
                    21       716 Fed. Appx. 618 (9th Cir. 2017) .................................................................. 8
                    22 Nissan Motor Co. v. Nissan Comp. Corp.,
                             378 F.3d 1002 (9th Cir. 2004) ......................................................................... 17
                    23
                       Oakland Tribune, Inc. v. The Chronicle Publ’g Co., Inc.,
                    24       762 F.2d 1374 (9th Cir. 1985) ........................................................................... 5
                    25 Playmakers, LLC v. ESPN, Inc.,
                             297 F. Supp. 2d 1277 (W.D. Wash. 2003) ...................................................... 21
                    26
                       Ross v. Target Corp.,
                    27       No. CV 07-1147-ODW, 2008 WL 11336378
                             (C.D. Cal. July 7, 2008)............................................................................... 9, 23
                    28


3330-1003 / 1804874.1                                                               iv
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 6 of 31 Page ID #:771




                        1 Teletech Customer Care Mgmt. (California), Inc. v. Tele-Tech Co.,
                                977 F. Supp. 1407 (C.D. Cal. 1997)................................................................ 18
                        2
                          Urban Home, Inc. v. Cordillera Investment Co., LLC,
                        3       No. CV 13-08502-GAF, 2014 WL 3704031
                                (C.D. Cal. June 19, 2014) ................................................................................ 18
                        4
                          Winter v. NRDC, Inc.,
                        5       555 U.S. 7 (2008) .............................................................................................. 5
                        6 Zheng Cai v. Diamond Hong, Inc.,
                               901 F.3d 1367, 127 USPQ 2d 1797 (Fed. Cir. 2018) ....................................... 8
                        7
                        8 Statutes
                        9 15 U.S.C. § 1116(a) ................................................................................................... 21
                    10 15 U.S.C. § 1125(c)(2)(A) ......................................................................................... 17
                    11 15 U.S.C. § 1125(c)(2)(B) ......................................................................................... 19
                    12 15 U.S.C. § 1335.......................................................................................................... 3
                    13 Cal. Bus. & Prof. Code § 26000 ................................................................................ 12
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28


3330-1003 / 1804874.1                                                                  v
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 7 of 31 Page ID #:772




                        1 I.     INTRODUCTION
                        2        BLOOM and KOOL are as different as cannabis and mentholated tobacco.
                        3 The marks are dissimilar, the product packaging is not at all alike, and the two
                        4 companies’ products are not even sold in the same stores. It is implausible that any
                        5 consumer would believe that two entirely different products—with entirely different
                        6 names, packaging, and marketing—were affiliated simply because the packaging for
                        7 both includes interlocking circles, a graphic design element more famously
                        8 associated with brands such as Mastercard, Audi, the Olympics, Gucci, and Chanel.
                        9 Plaintiff does not own interlocking circle designs.
                    10           Capna has no interest in affiliating its premium cannabis products with KOOL
                    11 cigarettes. KOOL may have had “a worldwide reputation for quality and
                    12 authenticity” in the 1930s, but in 2021, its reputation is for peddling toxic addictive
                    13 carcinogens to minorities. Menthol cigarettes escaped a federal ban on flavored
                    14 cigarettes in 2009, but just since Plaintiff filed its motion, on April 29, 2021, the
                    15 FDA announced that it will ban menthol cigarettes nationwide. Meanwhile, the
                    16 nation has moved towards legalization of cannabis, with medical use now legal in 36
                    17 states, and adult use either legal or decriminalized in 29 states. Plaintiff alleges
                    18 “irreparable harm” based on a conclusory allegation of damage to its reputation, but
                    19 even if consumers somehow implausibly associated BLOOM products with KOOL
                    20 cigarettes, Plaintiff’s reputation is already damaged beyond harm.
                    21           Plaintiff’s burden to show an entitlement to a preliminary injunction is very
                    22 high, and Plaintiff has not come close to presenting sufficient evidence to support its
                    23 motion. The Court should accordingly deny Plaintiff’s motion in its entirety.
                    24 II.       STATEMENT OF RELEVANT FACTS
                    25           A.     Capna’s creation and use of its BLOOM house mark
                    26           Capna started doing business under the BLOOM brand in 2014. Mekk Decl.
                    27 ¶ 2. It chose to use the brand “BLOOM” because of the association between the
                    28 word “bloom” and flower, which is the term for the part of the marijuana plant that


3330-1003 / 1804874.1                                                1
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 8 of 31 Page ID #:773




                        1 is consumed. Mekk Decl. at ¶ 2. BLOOM products are aimed at the premium end of
                        2 the cannabis market, using a food-grade ethanol extraction method to create optimal
                        3 cannabis oil products without toxic preservatives or additives. Mekk Decl. at ¶ 3.
                        4 Capna’s slogan, “Today Was A Good Day,” messages that using BLOOM products
                        5 are a good way to relax at the end of a good day. Mekk Decl. at ¶ 4. Capna’s
                        6 premium products have achieved critical acclaim within the industry, including, for
                        7 example, a glowing review from Forbes.com in 2018. Mekk Decl., Ex. 1.
                        8        Capna’s products are made with, and frequently named for, classic marijuana
                        9 strains that obtained their public-domain names before Capna began using them. For
                    10 example, the Pineapple Express product that Plaintiff mentions in its motion (Dkt.
                    11 No. 31 at 15) is a strain originally developed by nonparty G13 Labs before Capna
                    12 was founded, and has been sold under that name by many California cannabis
                    13 companies. Mekk Decl. at ¶ 10. The same is true of Capna’s Apple Jack and
                    14 Skywalker products, both of which are extracts of those respective marijuana strains
                    15 that were developed before Capna was founded. Mekk Decl. at ¶ 10. Capna has
                    16 never received any complaints from anyone associated with the movie Pineapple
                    17 Express, Kellogg’s, or LucasFilm/Disney about these products. Mekk Decl. at ¶ 10.
                    18           Capna’s house mark, a sans-serif BLOOM with the Os intersecting and the
                    19 intersection colored red, has nothing to do with the KOOL cigarettes logo. Capna
                    20 decided to use the word “BLOOM” with the Os interlocking, and the intersection
                    21 colored red, after reviewing several options that were developed independently by a
                    22 graphic designer. Mekk Decl. at ¶ 6. Capna chose the design of their house mark in
                    23 part because it had a “clean” look, fitting in with the natural, no-additive image it
                    24 wanted its BLOOM brand to represent. Mekk Decl. at ¶ 6.
                    25           B.    Plaintiff’s rapidly declining KOOL cigarettes brand.
                    26           The market for cigarettes has greatly changed since the KOOL brand was
                    27 launched in 1933. Original KOOL manufacturer Brown & Williamson advertised
                    28 that “Doctors … agree that KOOLs are soothing to your throat,” using a cartoon


3330-1003 / 1804874.1                                               2
             Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 9 of 31 Page ID #:774




                        1 penguin dressed as a doctor saying, “tell him to switch to KOOLs and he’ll be all
                        2 right.” Masur Decl., Ex. 2. But by 2000, when Brown & Williamson challenged
                        3 FDA regulations concerning cigarette advertising, the Supreme Court identified
                        4 “thousands of premature deaths that occur each year because of tobacco use” as
                        5 “one of the most troubling public health problems facing our Nation today.” Food &
                        6 Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 125 (2000).
                        7 “More than 400,000 people die each year from tobacco-related illnesses, such as
                        8 cancer, respiratory illnesses, and heart disease.” Id. at 127-28.
                        9        Cigarette advertising is heavily restricted due to the well-known dangers of
                    10 smoking. The federal government banned cigarette advertising on FCC-regulated
                    11 broadcast television and radio stations 50 years ago. 15 U.S.C. § 1335. In 1998,
                    12 Brown & Williamson and other major tobacco companies entered a Master
                    13 Settlement Agreement with state governments that prohibited many tobacco
                    14 advertising practices, such as the use of cartoon mascots and advertising on outdoor
                    15 billboards and mass transit. Masur Decl., Ex. 3. Whether due to restrictions on
                    16 cigarette advertising or lack of promotional benefit, Plaintiff’s advertising spend for
                    17 all its brands—including WINSTON and SALEM cigarettes, DUTCH MASTERS
                    18 cigars, and BLU electronic cigarettes—is only about $5.5 million a year,
                    19 coincidentally the same amount as the average cost of a single 30-second Super
                    20 Bowl advertisement in 2021. Compare Dkt. No. 31 at 11 to Masur Decl., Ex. 4.
                    21           Even within the cigarette industry, the KOOL brand is weak. KOOL had less
                    22 than 2% of the United States market share as of 2017; fourth place among menthol
                    23 cigarettes. Masur Decl., Ex. 5. Even assuming that, as Plaintiff asserts, 82.8% of
                    24 adult tobacco consumers are aware of the KOOL brand (Dkt. No. 31 at 11), very
                    25 few of them choose it as their preferred brand.
                    26           Menthol cigarette brands have acquired a particularly negative reputation.
                    27 They are disproportionately used by African Americans, and advertising for KOOL
                    28 and other cigarettes has been targeted accordingly. See Masur Decl., Ex. 5.


3330-1003 / 1804874.1                                                 3
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 10 of 31 Page ID #:775




                        1 Plaintiff’s own advertising samples in its opposition to Capna’s motion to dismiss
                        2 disproportionally feature African Americans. (Dkt. No. 32-1, Ex. A at 13-18).
                        3 Targeting of advertisements for menthol cigarettes drove the African American
                        4 Tobacco Control Leadership Council and Action on Smoking and Health to file suit
                        5 against the FDA, demanding a ban on menthol cigarettes, like other flavored
                        6 cigarettes, and on April 29, after Plaintiff filed its motion, the FDA announced that
                        7 it would do so. Masur Decl., Exs. 6, 7. Last year in California, the sale of menthol
                        8 cigarettes was outlawed by the legislature, but implementation of the law has been
                        9 suspended pending a November 2022. Masur Decl., Ex. 8.
                    10           The KOOL brand is limited to tobacco cigarettes; any expansion into any
                    11 other category would almost certainly use a different brand name. This is evident
                    12 from Plaintiff’s own brand portfolio, which includes BLU electronic cigarettes but
                    13 no KOOL electronic cigarettes. Dkt. No. 31 at 9. There is no evidence that Plaintiff
                    14 or its predecessors have ever used, or ever considered using, the KOOL mark on any
                    15 goods other than tobacco cigarettes and, at one point, collectibles.
                    16           C.     The marks at issue.
                    17           Although Plaintiff’s motion for preliminary injunction repeatedly refers to all
                    18 of its trademarks collectively as “the KOOL Marks,” it in fact owns two very
                    19 different sets of marks: three marks for the entire word “KOOL”; and two for only
                    20 the interlocking-Os logo. See Dkt. No. 31-1 at ¶ 13 (Regs. Nos. 508538, 747482,
                    21 and 2218589 for “KOOL Word Marks”; Nos. 2,578,658 and 2,617,994 for
                    22 “Interlocking O Marks”). Each registration identifies the only class of goods as
                    23 “cigarettes.” Id. Notably, though the KOOL brand dates back to 1933, the first use
                    24 of the Interlocking O marks was in 2000. Id. Almost all of Plaintiff’s examples more
                    25 prominently display a KOOL Word Mark alongside the Interlocking O Mark, rather
                    26 than the Interlocking Os in isolation. See Dkt. No. 32-1, Ex. A at 6-23. All of the
                    27 examples of KOOL advertising provided by Plaintiff are dominated by the colors
                    28 green or blue, colors associated with menthol flavoring. Id.


3330-1003 / 1804874.1                                                4
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 11 of 31 Page ID #:776




                        1        In contrast, Capna’s BLOOM house mark uses a dissimilar font—a sans-serif
                        2 BLOOM with the Os linked, typically with a red intersection of the Os. Dkt. No. 31
                        3 at 13. Every allegedly infringing ad identified by Plaintiff prominently uses the
                        4 color red—the exact opposite of green on the color wheel, one associated with heat
                        5 rather than KOOL’s menthol flavors and related colors. Id. at 13, 19. As shown by
                        6 Plaintiff’s own comparison tables, there is nothing similar about the two companies’
                        7 product packaging other than the inclusion of Interlocking Os alongside much
                        8 clearer identifying information on both companies’ packages. See id. at 19.
                        9 III.   ARGUMENT
                    10           No consumer is likely to confuse BLOOM cannabis with KOOL cigarettes,
                    11 and Plaintiff cannot point to any irreparable harm it will likely suffer. If any party
                    12 faces irreparable harm, it is Capna, which would be forced to recall its products and
                    13 lose millions of dollars in sales while incurring additional liability to its franchisees,
                    14 potentially bankrupting the company. The Court should not enjoin Capna—but if it
                    15 does, that injunction should be sharply limited to only the few uses that might
                    16 conceivably infringe, and should not require any recall of existing products.
                    17           A.     The burden for a preliminary injunction is very high.
                    18           A preliminary injunction “is an extraordinary remedy never awarded as of
                    19 right.” Winter v. NRDC, Inc., 555 U.S. 7, 24 (2008). “To obtain a preliminary
                    20 injunction, the movant must establish: (1) a likelihood of success on the merits; (2) a
                    21 likelihood of irreparable harm in the absence of preliminary relief; (3) the balance of
                    22 equities tips in his favor; and (4) an injunction is in the public interest.” Credit One
                    23 Corp. v. Credit One Fin., Inc., 661 F. Supp. 2d 1134, 1137 (C.D. Cal. 2009) (citing
                    24 Winter, 555 U.S. at 20). While the Ninth Circuit uses a “sliding scale” analysis in
                    25 which more severe irreparable harm may require less likelihood of success, a
                    26 plaintiff must in any case “demonstrate some significant threat of irreparable injury
                    27 to warrant injunctive relief.” Oakland Tribune, Inc. v. The Chronicle Publ’g Co.,
                    28 Inc., 762 F.2d 1374, 1376 (9th Cir. 1985).


3330-1003 / 1804874.1                                                5
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 12 of 31 Page ID #:777




                        1         B.    Plaintiff cannot demonstrate a likelihood of success on the merits.
                        2         Plaintiff cannot show that Capna’s BLOOM house mark is likely to cause any
                        3 confusion with its own marks, nor that Plaintiff’s Interlocking O mark is famous,
                        4 nor that any of its marks are at any risk of dilution. It therefore is unlikely to prevail
                        5 on any of its claims, for trademark infringement, dilution, or unfair competition.
                        6         1.    Plaintiff is not likely to prevail on its trademark infringement claims.
                        7         To show trademark infringement, Plaintiff must demonstrate “that it owns a
                        8 valid mark, that the mark was used without its consent, and that such unauthorized
                        9 use is likely to cause confusion, mistake, or deception.” Credit One, 661 F. Supp. 2d
                    10 at 1137. The “ultimate test” of trademark infringement “is whether the public is
                    11 likely to be deceived or confused by the similarity of the marks.” Id. As Plaintiff
                    12 notes, the elements of its unfair competition claims are essentially identical. Dkt.
                    13 No. 31 at 16 (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1178
                    14 (9th Cir. 1988); Academy of Motion Picture Arts and Scis. v. Creative House
                    15 Promotions, Inc., 944 F.2d 1446, 1457 (9th Cir. 1991). Plaintiff may own the KOOL
                    16 marks, and it hasn’t authorized Capna to use them, but it simply cannot show that
                    17 the public is likely to be deceived or confused by the similarity of the marks.
                    18            In the Ninth Circuit, courts analyze whether an allegedly infringing mark
                    19 creates a likelihood of confusion by applying the Sleekcraft factors: (1) strength of
                    20 the mark; (2) proximity of the goods; (3) similarity of the marks; (4) evidence of
                    21 actual confusion; (5) marketing channels used; (6) type of goods and the degree of
                    22 care likely to be exercised by the purchaser; (7) the defendant’s intent in selecting
                    23 the mark; and (8) the likelihood of expansion of the product line. AMF, Inc. v.
                    24 Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979). These factors are guidelines
                    25 for use in determining whether the public is likely to be deceived or confused by the
                    26 similarity of the marks; they are not rigid requirements. Eclipse Assocs. Ltd. v. Data
                    27 Gen. Corp., 894 F.2d 1114, 1118 (9th Cir. 1990).
                    28


3330-1003 / 1804874.1                                                  6
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 13 of 31 Page ID #:778




                        1               (a)   The parties’ marks are not similar.
                        2        The “similarity of the marks” factor “has always been considered a critical
                        3 question in the likelihood-of-confusion analysis.” GoTo.com, Inc. v. Walt Disney
                        4 Co., 202 F.3d 1199, 1205 (9th Cir. 2000). The marks must be considered in their
                        5 entirety and as they appear in the marketplace; similarity is adjudged in terms of
                        6 appearance, sound, and meaning; and similarities are weighed more heavily than
                        7 differences. Id. at 1206. “Where the two marks are entirely dissimilar, there is no
                        8 likelihood of confusion.” Brookfield Comms., Inc. v. West Coast Ent. Corp., 174
                        9 F.3d 1036, 1054 (9th Cir. 1999).
                    10           Because Bloom’s marks are entirely dissimilar to the KOOL Word Marks,
                    11 there can be no likelihood of confusion between them. BLOOM and KOOL are
                    12 entirely different words; they look different, they sound different, and they mean
                    13 different things. “KOOL” is an intentional misspelling of “cool,” referring to the
                    14 menthol flavor of KOOL cigarettes. “BLOOM” has no association whatsoever with
                    15 menthol flavor; no Capna product even has a mint or menthol flavor. Mekk Decl. at
                    16 ¶ 11. Perhaps conceding the obvious, Plaintiff does not even attempt to argue that
                    17 there is any similarity between the KOOL Word Marks and the BLOOM house
                    18 mark, focusing exclusively on the Interlocking O Marks in discussing similarity.
                    19 Dkt. No. 31 at 19-20. As to the KOOL Word Marks, the facial dissimilarity should
                    20 end the analysis; the two marks are entirely dissimilar, and so regardless of the other
                    21 Sleekcraft factors, there is no likelihood of confusion. Brookfield, 174 F.3d at 1054.
                    22           When “considered in their entirety and as they appear in the marketplace,”
                    23 even the interlocking Os are not similar. Plaintiff cannot point to any BLOOM
                    24 packaging in the marketplace that is similar, when viewed in its entirety, to KOOL
                    25 packaging. Plaintiff’s own graphic undermines its theory that consumers will view a
                    26 BLOOM vape package, ignore the color, text, product name, and descriptive text—
                    27 none of which suggest any association with KOOL—and somehow conclude that
                    28 BLOOM vapes are associated with KOOL because they contain interlocking Os:


3330-1003 / 1804874.1                                                7
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 14 of 31 Page ID #:779




                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                    10 Dkt. No. 31 at 19. But as Plaintiff correctly points out, “[t]he test is not whether the
                    11 marks can be distinguished in a side-by-side comparison, but rather whether their
                    12 overall commercial impressions are so similar that confusion as to the source of the
                    13 goods and services offered under the respective marks is likely to result.” Dkt. No.
                    14 31 at 20 (citing Zheng Cai v. Diamond Hong, Inc., 901 F.3d 1367, 127 USPQ 2d
                    15 1797, 1801 (Fed. Cir. 2018)). That rule weighs in Capna’s favor, not Plaintiff’s. The
                    16 Ninth Circuit explained in Mintz v. Subaru of America, Inc., 716 Fed. Appx. 618,
                    17 621 (9th Cir. 2017), that where the only similarity between the plaintiff’s design and
                    18 the defendant’s is “the use of a common symbol,” the designs are “so facially
                    19 dissimilar they cannot plausibly create a likelihood of confusion.” Similarly, Hero
                    20 Nutritionals LLC v. Nutraceutical Corp., No. SACV 11-1195 AG, 2013 WL
                    21 4480674, at *6 (C.D. Cal. Aug. 16, 2013), found that where the product labels at
                    22 issue were completely different in all respects other than their use of the words
                    23 “yummy” and “yummi,” the marks were “dissimilar and easily distinguishable.
                    24         Moreover, Capna uses interlocking circles in or with its own distinctive house
                    25 mark, generally as part of the word BLOOM and with the intersection of the circles
                    26 colored red. This Court knows better than most that this reduces any arguable
                    27 likelihood of confusion. In a recent counterfeiting case, Arcona, Inc. v. Farmacy
                    28 Beauty, LLC, No. 2:17-cv-07058-ODW, 2019 WL 1260625 (C.D. Cal., May 23,


3330-1003 / 1804874.1                                              8
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 15 of 31 Page ID #:780




                        1 2019), this Court found that the fact that “[e]ach product bears [the parties’]
                        2 respective house marks [and] presents a distinct color and packaging scheme”
                        3 mandated summary judgment against that plaintiff. Id. at *3. Indeed, in upholding
                        4 this Court’s decision, the Ninth Circuit went even further: “it is implausible that a
                        5 consumer would be deceived because the products had their respective housemarks
                        6 (‘Farmacy’ vs. ‘Arcona’) prominently on the packaging…. In trademark
                        7 infringement cases, the ‘use of a housemark can reduce the likelihood of
                        8 confusion.’” Arcona, Inc. v. Farmacy Beauty, LLC, 976 F.3d 1074, 1081 (9th Cir.
                        9 2020) (citations omitted) (quoting Sleekcraft, 599 F.2d at 351); see also, e.g.,
                    10 Cohn v. Petsmart, Inc., 281 F.3d 837, 842 (9th Cir. 1997) (upholding summary
                    11 judgment of noninfringement where parties used “identical slogan as a trademark”
                    12 but their housemarks ‘ha[d] the potential to reduce or eliminate likelihood of
                    13 confusion’” (citation omitted)); accord, e.g., Ross v. Target Corp., No. CV 07-1147-
                    14 ODW, 2008 WL 11336378, at *7 (C.D. Cal. July 7, 2008) (quoting same).
                    15           The only similarity between KOOL packaging and BLOOM packaging is the
                    16 use of a common symbol: interlocking circles. No matter how many arrows Plaintiff
                    17 draws, even the comparison chart that Plaintiff provided in its own motion
                    18 establishes that the commercial impressions of the two marks are hardly similar.
                    19                  (b)    Plaintiff’s Interlocking O Marks are not strong.
                    20           Plaintiff has proffered no evidence that a consumer who sees two interlocking
                    21 Os outside the context of a KOOL cigarette pack or advertisement thinks of KOOL
                    22 cigarettes. Interlocking circles or circular letters are a common graphic design motif.
                    23 One can find them in such other more famous marks as the Olympic rings, and the
                    24 logos for Audi, Mastercard, Gucci, and Chanel, each reproduced below:
                    25
                    26
                    27
                    28


3330-1003 / 1804874.1                                                 9
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 16 of 31 Page ID #:781




                        1 Common symbols are considered to be weak marks deserving of little protection.
                        2 See, e.g., Guess?, Inc. v. Nationwide Time, Inc., 16 U.S.P.Q.2d 1804, 1806 (TTAB
                        3 1990) (“applicant’s equilateral triangle design is inherently nondistinctive”); Falcon
                        4 Rice Mill v. Comm. Rice Mill, 725 F.2d 336, 346 (5th Cir. 1984) (color and design
                        5 aspects of a mark are usually given weak protection). Moreover, “extensive use of
                        6 similar marks by third-parties reduces the commercial strength of a mark.” Hero
                        7 Nutritionals, 2013 WL 4480674, at *4; compare, e.g., GoTo.com, 202 F.3d at 1207
                        8 (“The more likely a mark is to be remembered and associated in the public mind
                        9 with the mark’s owner, the greater protection the mark is accorded”). Plaintiff has
                    10 offered no evidence whatsoever that its use of a common symbol has acquired any
                    11 secondary meaning that would create distinctiveness where none inherently exists.
                    12           Instead, Plaintiff relies on the incontestability of its registrations and its
                    13 “commercial strength.” But incontestable status is gained by the length of time that a
                    14 registration has existed, and says little about the strength of a mark; it certainly
                    15 “does not require a finding that the mark is strong.” Entrepreneur Media, Inc. v.
                    16 Smith, 279 F.3d 1135, 1142 n. 3 (9th Cir. 2002) (emphasis in original); Hero
                    17 Nutritionals, 2013 WL 4480674, at *4 (“incontestable mark may ... still be relatively
                    18 weak for likelihood of confusion purposes” (citation omitted)). As for commercial
                    19 strength, Plaintiff points to its annual advertising expenditures of $5.5 million for all
                    20 its brands, not limited to KOOL, as though it were a large amount. But in 2018,
                    21 according to the CDC, Plaintiff spent a fraction of one percent of the $9.06 billion in
                    22 U.S. advertising and promotional expenses for the cigarette industry as a whole.
                    23 Masur Decl., Ex. 9. Plaintiff does not identify what percentage of its promotional
                    24 expenditures and materials relate to KOOL, as opposed to its WINSTON and
                    25 SALEM cigarettes, DUTCH MASTERS cigars, and BLU electronic cigarettes
                    26 brands, much less those that prominently displayed the Interlocking O Mark without
                    27 the word “KOOL” to provide context. The examples Plaintiff has provided in its
                    28 motion almost uniformly display the Interlocking Os along with more prominent


3330-1003 / 1804874.1                                                 10
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 17 of 31 Page ID #:782




                        1 KOOL Word Marks. See Dkt. No. 32-1, Ex. A at 6-23. The Interlocking O Marks
                        2 are a weak, commonly used, abstract symbol, and this factor favors Capna.
                        3              (c)    KOOL cigarettes and BLOOM cannabis products are not
                        4                     proximate, are not sold in the same marketing channels, and
                        5                     KOOL is not going to expand into BLOOM’s market.
                        6        Menthol cigarettes and cannabis vapes generally are not sold to the same
                        7 customers or in the same stores. “To determine whether goods are related, courts
                        8 may consider whether the goods are complementary, whether the products are sold
                        9 to the same class of purchasers, and whether the goods are similar in use and
                    10 function.” Groupion, LLC v. Groupon, Inc., 859 F. Supp. 2d 1067, 1074 (N.D. Cal.
                    11 2012); see Dkt. No. 31 at 20-21 (quoting same). Menthol tobacco cigarettes and
                    12 cannabis vapes are self-evidently not complementary, not sold to the same class of
                    13 purchasers, and are not similar in use and function. KOOL cigarettes are a
                    14 physically addictive stimulant; BLOOM cannabis vapes are not. BLOOM cannabis
                    15 vapes are sold at licensed dispensaries; KOOL cigarettes are not.
                    16           Plaintiff responds to the obvious fact that BLOOM products do not compete
                    17 with KOOL cigarettes by suggesting that somehow, consumers would know that
                    18 Plaintiff’s parent company invested in a biotech company researching medicinal
                    19 cannabis and would therefore think that KOOL expanded into cannabis vapes. Dkt.
                    20 No. 31 at 20-21. The idea that a consumer who is sophisticated enough to have
                    21 detailed knowledge of tobacco industry investment strategies might be confused
                    22 between a cannabis vape brand and a menthol cigarette brand is comical. But such a
                    23 sophisticated consumer would have no reason to believe Plaintiff would use the
                    24 KOOL mark for cannabis electronic vapes, when Plaintiff uses its BLU mark for e-
                    25 cigarettes. Dkt. No. 31 at 9. The question as to proximity of goods sold is whether
                    26 consumers would reasonably believe the allegedly infringed KOOL mark is
                    27 proximate, not whether the mark’s owner happens to have other goods under an
                    28 unrelated brand that are proximate.


3330-1003 / 1804874.1                                              11
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 18 of 31 Page ID #:783




                        1         Plaintiff’s other response is circular reasoning: even if cannabis is not in
                        2 KOOL’s natural zone of expansion, Plaintiff is the senior user and therefore is
                        3 entitled to enjoin junior users. Dkt. No. 31 at 21. But a senior user is only entitled to
                        4 enjoin junior users if there is likelihood of confusion, which Plaintiff has failed to
                        5 show. Because the goods are not proximate, this Sleekcraft factor favors Capna.
                        6         As to similarity of marketing channels, Plaintiff must concede that as a matter
                        7 of state law, BLOOM cannabis vapes containing THC must be sold in licensed
                        8 dispensaries, and cannot be sold at convenience stores alongside KOOL cigarettes.
                        9 Cal. Bus. & Prof. Code § 26000 et seq. Plaintiff therefore instead speculates that at
                    10 some point, Capna may sell BLOOM CBD vapes, which may then be sold alongside
                    11 KOOL cigarettes. Dkt. No. 31 at 21-22. But as an initial matter, Capna’s registration
                    12 for BLOOM for CBD oral vaporizers is an Intent to Use Application; Capna does
                    13 not currently sell any BLOOM CBD vaporizers at convenience stores or anywhere
                    14 else other than licensed marijuana dispensaries. Mekk Decl. at ¶ 12. There is
                    15 nothing to enjoin—and if and when BLOOM CBD vaporizers are sold in
                    16 convenience stores, it may be illegal for those stores to sell KOOL cigarettes. And
                    17 even if the products were sold at the same stores, they are entirely different products
                    18 with entirely different customers; just as no consumers are presumably confused
                    19 into believing that there is any affiliation between KOOL cigarettes and Cool Ranch
                    20 Doritos—much more commonly found at convenience stores—so too will no
                    21 consumers be confused into believing that there is any affiliation between the
                    22 hypothetical future BLOOM CBD vapes and KOOL menthol cigarettes.
                    23            The same facts also show why the eighth Sleekcraft factor—likelihood of
                    24 expansion into other markets—weighs in Capna’s favor. KOOL and BLOOM are
                    25 never going to compete with each other. Capna has no intent to make tobacco
                    26 products. Mekk Decl. at ¶ 13. And even if Plaintiff expands into cannabis at some
                    27 time in the future, it cannot show that it is likely to do so using the KOOL mark.
                    28 When Plaintiff did expand into nicotine-containing e-cigarettes, it did so under the


3330-1003 / 1804874.1                                                 12
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 19 of 31 Page ID #:784




                        1 BLU mark. Dkt. No. 31 at 9. And if Plaintiff does expand into cannabis, it will be
                        2 the junior user within that industry, not the senior user; all of its trademarks are
                        3 limited to cigarettes. Dkt. No. 20 at ¶ 16. Plaintiff’s KOOL products and Capna’s
                        4 BLOOM products do not compete in any way, and so each of these three Sleekcraft
                        5 factors—proximity of goods sold, similarity of marketing channels, and likelihood
                        6 of expansion into other markets—all favor Capna.
                        7               (d)    Cigarette smokers and cannabis vape users exercise a high
                        8                      degree of care in selecting products, weighing against confusion.
                        9         The more caution a typical buyer uses in selecting the types of goods at issue,
                    10 the less likely it is that the buyer is likely to be confused by any similarity in marks.
                    11 See Sleekcraft, 599 F.2d at 353. Leaving aside the absurd thought that a consumer
                    12 who intends to purchase a menthol cigarette might inadvertently purchase a
                    13 cannabis vape instead (or vice versa), cigarette smokers’ brand loyalty is notorious.
                    14 In its decision upholding numerous restrictions on tobacco advertising, the Sixth
                    15 Circuit observed, citing a report from the United States Surgeon General, that “adult
                    16 tobacco users are extremely brand loyal and are unlikely to switch products.”
                    17 Discount Tobacco City & Lottery, Inc. v. United States, 674 F.3d 509, 540 (6th Cir.
                    18 2012). It is precisely because smokers are “known to be extremely brand loyal” that
                    19 tobacco companies targeted their advertising to young smokers, and that the
                    20 government accordingly passed laws and regulations to prohibit such advertising. Id.
                    21            Plaintiff focuses on price over brand loyalty, but does so misleadingly.
                    22 BLOOM products are not cheap; its vaporizer cartridges typically range in price
                    23 from $30 to $60. Mekk Decl. at ¶ 14. And while its TREAT pre-rolls are cheaper
                    24 per unit—ranging from $9 to $14—those prices are for a single pre-rolled joint, not
                    25 a pack of 20. Mekk Decl. at ¶ 14. These products are expensive for single-use
                    26 consumables that require customers to seek out a specialized store, a cannabis
                    27 dispensary, to purchase them. Customers are far more likely to take care when
                    28 purchasing these items than they would a typical item of a comparable price.


3330-1003 / 1804874.1                                                 13
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 20 of 31 Page ID #:785




                        1                    (e)     Capna had no intent to trade on the KOOL trademark.
                        2             It makes no more sense to claim that Capna’s use of Interlocking Os shows an
                        3 intent to trade on KOOL’s trademark than it would to claim that Capna sought to
                        4 trade on Mastercard’s, Audi’s, or the Olympics’ trademarks. Capna positions its
                        5 BLOOM brand as a premium brand with a reputation for high quality, all-natural
                        6 cannabis. Mekk Decl. at ¶¶ 3, 6, 8, 13. It interlocked the Os in BLOOM because
                        7 interlocking Os are a common and attractive graphic design element that fit the
                        8 desired brand image for BLOOM, not because it had any desire to associate its
                        9 product with a toxic product, tobacco cigarettes, that kills hundreds of thousands of
                    10 Americans each year. Mekk Decl. at ¶¶ 6-7.
                    11                The fundamental dissimilarity of BLOOM’s packaging demonstrates a lack of
                    12 intent. As in Hero Nutritionals, even if the interlocking circles element of the two
                    13 brands is similar, Capna’s use of interlocking circles in its BLOOM mark is not
                    14 sufficiently similar to Plaintiff’s use of interlocking circles to warrant a presumption
                    15 that Capna chose its marks to deceive the public. 2013 WL 4480674, at *7. But
                    16 unlike in Hero Nutritionals, there is no evidence that Capna was even aware of
                    17 KOOL’s interlocking circles mark; it is in a different industry and Plaintiff’s is far
                    18 from the most famous use of interlocking circles in advertising. Id. Thus, even
                    19 though the court in Hero Nutritionals found that the defendant’s intent factor was
                    20 neutral, that factor should weigh in Capna’s favor here.
                    21                       (f)     There is no evidence of any actual confusion.
                    22                Plaintiff’s motion discusses seven of the eight Sleekcraft factors, but tellingly,
                    23 omits any mention, let alone evidence, of actual confusion.1 Dkt. No. 31 at 17-23.
                    24 Were confusion reasonably likely, one would think Plaintiff could find at least one
                    25 consumer or store that was actually confused. Capna certainly has seen no evidence
                    26 of any actual confusion. Mekk Decl. at ¶ 7. This factor accordingly weighs in
                    27 Capna’s favor as well.
                    28      1
                                Any attempt by Plaintiff to address actual confusion on reply should be stricken.


3330-1003 / 1804874.1                                                         14
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 21 of 31 Page ID #:786




                        1               (g)    Plaintiff cannot show any likelihood of confusion.
                        2        As to the KOOL Word Marks, the analysis begins and ends with the
                        3 fundamental dissimilarity of the marks. There simply is nothing similar about the
                        4 meaning, graphic design, or the words themselves between KOOL and BLOOM.
                        5 There can be no more infringement of the KOOL Word Marks by BLOOM than
                        6 “Pepsi” could infringe “Coke.” See Brookfield, 174 F.3d at 1054. At that point, the
                        7 remaining Sleekcraft factors do not matter. Id.
                        8        As to the Interlocking O Marks, the only factor that could conceivably weigh
                        9 in Plaintiff’s favor is the similarity of the marks in isolation. But the Interlocking O
                    10 Marks are inherently weak as a mark, Capna uses interlocking circles differently
                    11 than Plaintiff, the two companies’ products are not at all competitive, there is no
                    12 indication that Plaintiff would ever use the KOOL brand for cannabis even if it
                    13 expands in that direction, consumers of cigarettes are famously brand loyal and
                    14 likely to take care in selecting their products, there is no evidence of bad intent on
                    15 Capna’s part, and there is no evidence of actual confusion whatsoever. When every
                    16 Sleekcraft factor weighs in Capna’s favor, the common use of an abstract symbol
                    17 shared by many other brands cannot create a likelihood of confusion.
                    18           Plaintiff is unlikely to prevail on the merits of its trademark infringement and
                    19 unfair competition claims, and its motion should be denied.
                    20           2.     Plaintiff is unlikely to prevail on its trademark dilution claims, which
                    21                  should not even survive Capna’s motion to dismiss.
                    22           Capna has moved to dismiss Plaintiff’s trademark dilution claim because it
                    23 cannot even plausibly allege that the KOOL Word Marks are diluted or that the
                    24 Interlocking O Marks are famous. Dkt. No. 22. But even if Plaintiff’s trademark
                    25 dilution claim survives Capna’s motion to dismiss, Plaintiff cannot rest on its
                    26 pleadings to obtain a preliminary injunction, but must present a “clear showing” that
                    27 it is likely to succeed on the merits. CI Games S.A. v. Destination Films, No. 2:16-
                    28


3330-1003 / 1804874.1                                                 15
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 22 of 31 Page ID #:787




                        1 cv-5719-SVW-JC, 2016 WL 9185391, at *11 (C.D. Cal. Oct. 25, 2016). Here,
                        2 Plaintiff has made no such “clear showing” to support its dilution claim.
                        3              (a)    The KOOL Word Marks cannot be diluted because the BLOOM
                        4                     marks are not at all similar.
                        5        Trademark dilution claims are designed to protect against the loss of value to
                        6 a trademark when it is used to identify different products. Unlike trademark
                        7 infringement, dilution “usually occurs when customers aren’t confused about the
                        8 source of a product: Even if no one suspects that the maker of analgesics has entered
                        9 into the snowboard business, the Tylenol mark will now bring to mind two products,
                    10 not one.” Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 903 (9th Cir. 2002)
                    11 (emphasis in original). Even though the trademark dilution statute was modified to
                    12 no longer require that the conflicting marks be identical, the marks still “must be so
                    13 very closely similar that they will be seen as essentially the same mark. If a court
                    14 has found that the conflicting marks are not similar enough to meet the likelihood of
                    15 confusion test, then, by definition, they are not similar enough for dilution to be
                    16 likely to occur.” Anhing Corp. v. Thuan Phong Co. Ltd., No. CV 13-05167-BRO,
                    17 2014 WL 11456533, at *14 (C.D. Cal. Oct. 24, 2014).
                    18           The KOOL Word Marks cannot be diluted by BLOOM packaging because
                    19 they are too dissimilar. As discussed above, KOOL and BLOOM are entirely
                    20 different words with entirely different meanings, sharing only a double-O. BLOOM
                    21 does not dilute KOOL any more than it dilutes GOOGLE, YAHOO!, or FRUIT OF
                    22 THE LOOM. As with its likelihood of confusion argument, Plaintiff does not even
                    23 attempt to argue that the KOOL Word Marks are diluted, focusing in that section
                    24 only on the Interlocking Os. Dkt. No. 31 at 26-27. It does not matter how famous the
                    25 KOOL Word Marks are, they cannot possibly be diluted by BLOOM.
                    26                 (b)    Plaintiff’s Interlocking O Marks are not famous.
                    27           Plaintiff’s motion misleadingly conflates the KOOL Word Marks with the
                    28 Interlocking O Marks, referring to them collectively as the “KOOL Marks.” In an


3330-1003 / 1804874.1                                               16
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 23 of 31 Page ID #:788




                        1 attempt to show fame, KOOL relies on packaging and advertising that prominently
                        2 displays the KOOL Word Marks. But to argue dilution, it ignores the dissimilarity
                        3 between the KOOL Word Marks and the BLOOM marks, and points only to the
                        4 similarity between the Interlocking O Marks and the BLOOM circles. The
                        5 commercial success of the product as a whole cannot show the fame of an isolated
                        6 portion of the packaging, any more than other slogans on KOOL packaging,
                        7 generally unknown to nonsmokers, such as “True Menthol” or “The House of
                        8 Menthol.” See Dkt. No. 32-1, Ex. A at 6-12. Though Plaintiff touts a previous court
                        9 decision finding the “KOOL Marks” famous, that case only addressed U.S.
                    10 Trademark Registration Nos. 508,538 and 747,482, the KOOL Word Marks, not
                    11 either of ITG’s registrations for the Interlocking O Marks. Compare Dkt. No. 31-1
                    12 at ¶ 13 (listing ITG’s trademark registrations) to Dkt. No. 26-4, Ex. 13 at ¶ 20. That
                    13 court’s decision describes the marks at issue as “distinctive trademarks consisting of
                    14 the word ‘KOOL,’” not as trademarks consisting of interlocking O’s. Dkt. No. 26-4,
                    15 Ex. 13 at ¶ 19.
                    16           Plaintiff still cannot show that the Interlocking O Marks are “widely
                    17 recognized by the general consuming public of the United States as a designation of
                    18 source of the goods or services of the mark’s owner.” 15 U.S.C. § 1125(c)(2)(A).
                    19 Fame is a high standard, requiring a showing that the mark is comparable “to that of
                    20 other household names, such as Budweiser beer.” MGA Entmt., Inc. v. Dynacraft
                    21 BSC, Inc., No. 2:17-cv-8222-ODW-KS, 2018 WL 2448123, at *6 (C.D. Cal. May
                    22 30, 2018). Plaintiff’s evidentiary requirement is especially high given that
                    23 “widespread use” of interlocking circles in the marks “of other companies makes
                    24 fame unlikely”—particularly where those other uses are more famous. Nissan Motor
                    25 Co. v. Nissan Comp. Corp., 378 F.3d 1002, 1014 (9th Cir. 2004) (citing Avery
                    26 Dennison Corp. v. Sumpton, 189 F.3d 868, 878 (9th Cir. 1999)). As pointed out
                    27 above, interlocking circles or letters are a common design element used in marks
                    28 such as the Olympic Rings and the logos for Mastercard, Audi, Chanel, and Gucci.


3330-1003 / 1804874.1                                               17
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 24 of 31 Page ID #:789




                        1 In view of those more famous logos, KOOL must show that the general consuming
                        2 public would recognize interlocking Os in isolation as a designation for KOOL
                        3 cigarettes, not merely that the general consuming public recognizes the KOOL name
                        4 and that KOOL packaging and advertising sometimes uses interlocking Os outside
                        5 the context of the word KOOL. Plaintiff has not done so, and cannot do so.
                        6            Plaintiff’s evidence of sales to smokers does not show the requisite fame
                        7 among “the general consuming public.” Assuming a 5 pack per week2 habit by the
                        8 average KOOL smoker, 1 billion packs of KOOL cigarettes over 6 years would
                        9 amount to about 640,000 smokers—not even 1% of the country. An the cases on
                    10 which Plaintiff relies to argue that its level of commercial success demonstrates
                    11 fame, Teletech Customer Care Mgmt. (California), Inc. v. Tele-Tech Co., 977 F.
                    12 Supp. 1407, 1413 (C.D. Cal. 1997) and BOSE Corp. v. OSC Audio Products, Inc.,
                    13 293 F.3d 1367, 1371-73 (Fed. Cir. 2002) (cited at Dkt. No. 31 at 25), applied a more
                    14 generous, pre-2006 version of the trademark dilution statute, which permitted a
                    15 mark to qualify for protection as famous if it had “fame in a narrow market
                    16 segment.” See Avery Dennison, 189 F.3d at 878 (discussing Teletech); Urban Home,
                    17 Inc. v. Cordillera Investment Co., LLC, No. CV 13-08502-GAF, 2014 WL 3704031,
                    18 at *6 (C.D. Cal. June 19, 2014) (“The trademark dilution statue was revised in 2006
                    19 to deny protection to marks whose fame extends only to niche markets”). They are
                    20 irrelevant today.
                    21               Moreover, very little of KOOL’s packaging and advertising shows the
                    22 Interlocking Os in isolation. As discussed supra at Section III.B.1.a, a quick glance
                    23 at KOOL’s packaging and advertisements shows that the interlocking Os are a far
                    24 less significant part of the overall design than the KOOL Word Marks or the green
                    25 and blue colors, neither of which are shared by BLOOM’s packaging.
                    26
                    27
                            2
                                In 2016, the average cigarette smoker smoked 14 cigarettes per day, or about 5 packs per week.
                    28 Masur Decl., Ex. 10.


3330-1003 / 1804874.1                                                        18
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 25 of 31 Page ID #:790




                        1        Plaintiff’s claims to fame in 2021, as put forth in its motion and
                        2 accompanying declarations, are dubious even for the KOOL Word Marks. $5.5
                        3 million in advertising (Dkt. No. 31 at 25) is far lower than one would expect from a
                        4 famous mark; as noted previously, it is about the cost of a single Super Bowl
                        5 advertisement. See Masur Decl., Ex. 4. And that $5.5 million in annual advertising,
                        6 according to the Graves Declaration, is for Plaintiff as a whole—which includes
                        7 WINSTON and SALEM cigarettes, DUTCH MASTERS cigars, and BLU electronic
                        8 cigarettes alongside the KOOL brand. Dkt. No. 31-1 at ¶¶ 3, 10. Plaintiff claims that
                        9 the brand’s fame is demonstrated by “celebrities who are captured wearing t-shirts
                    10 displaying the KOOL brand,” (Dkt. No. 31 at 25, citing Dkt. No. 26-4, Ex. 12), but
                    11 the fact that Saturday Night Live cast member Pete Davidson once wore a shirt with
                    12 the KOOL logo—but not the Interlocking O Marks in isolation—is insufficient to
                    13 establish relevant fame. Dkt. No. 26-4, Ex. 12. The “robust secondary market for
                    14 KOOL-branded merchandise and collectibles” consists of a few eBay listings for
                    15 vintage collectibles. Dkt. No. 26-4, Ex. 15. A few vintage collectibles on eBay and a
                    16 t-shirt worn by Pete Davidson hardly establish likelihood of showing fame.
                    17                 (c)    The BLOOM marks do not blur or tarnish the KOOL marks.
                    18           It is implausible that Capna’s BLOOM house mark will blur the entirely
                    19 different KOOL Word Marks or the not-at-all-distinctive Interlocking O Marks. The
                    20 Lanham Act sets forth six factors a court may consider in analyzing whether
                    21 blurring has occurred: (i) the degree of similarity between the mark or trade name
                    22 and the famous mark; (ii) the degree of inherent or acquired distinctiveness of the
                    23 famous mark; (iii) the extent to which the owner of the famous mark is engaged in
                    24 substantially exclusive use of the mark; (iv) the degree of recognition of the famous
                    25 mark; (v) whether the user of the mark or trade name intended to create an
                    26 association with the famous mark; and (vi) any actual association between the mark
                    27 or trade name and the famous mark. 15 U.S.C. § 1125(c)(2)(B). The first, second,
                    28 and fifth factors were all discussed previously: the overall designs of the two


3330-1003 / 1804874.1                                                19
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 26 of 31 Page ID #:791




                        1 companies products are almost entirely dissimilar; the Interlocking Os are a
                        2 common graphic design element with neither inherent nor acquired distinctiveness;
                        3 and Capna had no intent to associate its premium cannabis product with KOOL
                        4 menthol tobacco cigarettes. See supra at Sections III.B.1.a-b, e.
                        5        The other three factors also heavily favor Capna. Plaintiff is not engaged in
                        6 substantially exclusive use of the mark; rather, interlocking circles are a common
                        7 design element. It does not matter for the purposes of dilution that Plaintiff is “the
                        8 only company that uses the interlocking ‘OO’s … in connection with tobacco or
                        9 related products” (Dkt. No. 31 at 27), because dilution by blurring concerns the
                    10 perception of a mark among consumers. See Mattel, 296 F.3d at 903-04 (analyzing
                    11 dilution by blurring). Capna’s use of interlocking circles cannot blur the public’s
                    12 association of interlocking circles with KOOL, when the public is already more
                    13 likely to associate interlocking circles with Mastercard or Audi. Plaintiff has offered
                    14 no evidence, such as survey data, that would suggest that the public recognizes the
                    15 Interlocking O Marks, as opposed to the KOOL Word Marks, as designating KOOL
                    16 cigarettes. And again, as with likelihood of confusion, Plaintiff cannot offer a single
                    17 piece of evidence that any actual consumer associates BLOOM with KOOL,
                    18 whether for confusion or blurring purposes. Plaintiff may not need to show actual
                    19 association to prevail, but it has to show some evidence of dilution by blurring. It
                    20 has not.
                    21           Plaintiff’s claim to dilution by tarnishment is even more dubious. In addition
                    22 to the basic facts already discussed showing that no consumer is likely to associate
                    23 BLOOM’s cannabis products with KOOL cigarettes, such an association could not
                    24 harm the reputation of one of America’s most reviled consumer products.
                    25 Tarnishment, as Plaintiff argues, “occurs when another’s use of a mark is associated
                    26 with unwholesome activity.” Dkt. No. 31 at 27 (citing Deere & Co. v. MTD Prods.,
                    27 Inc., 41 F.3d 39, 43 (2d Cir. 1994)). But “[t]here has to be something to tarnish in
                    28 order to find dilution by tarnishment.” Playmakers, LLC v. ESPN, Inc., 297 F. Supp.


3330-1003 / 1804874.1                                                20
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 27 of 31 Page ID #:792




                        1 2d 1277, 1285 (W.D. Wash. 2003). Plaintiff argues that it will suffer a negative
                        2 association with Capna’s “federally illegal, unregulated, and dangerous products,”
                        3 (Dkt. No. 31 at 27), but ignores that cannabis is heavily regulated at the state level,
                        4 and that its own products are far more dangerous, would already be illegal in
                        5 California had tobacco industry lobbyists not placed a referendum on the ballot, and
                        6 will apparently be outlawed federally shortly. See Masur Decl., Exs. 6-8.
                        7        The BLOOM brand in fact has a reputation for high quality cannabis extracts
                        8 without toxic additives, as demonstrated by positive reviews in industry publications
                        9 and at Forbes.com. Mekk Decl. at ¶ 8, Ex. 1. Plaintiff’s only evidence that the
                    10 BLOOM brand has a reputation for poor quality is a single voluntary recall of one
                    11 batch of product in June 2018. Dkt. No. 31 at 12. This recall was done to maintain
                    12 BLOOM’s reputation for high quality, and no more damaged BLOOM’s brand than
                    13 the many recalls of other consumer products have harmed their brands’ respective
                    14 reputations. Mekk Decl. at ¶ 9. Perhaps in Virginia in 2012, an unregulated synthetic
                    15 marijuana named NEWPROT tarnished the NEWPORT cigarette brand (Lorillard
                    16 Tobacco Co. v. California Imports, LLC, 886 F. Supp. 2d 529, 537 (E.D. Va.
                    17 2012)), but in California in 2021, BLOOM cannabis vapes sold in full compliance
                    18 with state regulations do not tarnish KOOL cigarettes—both because the marks are
                    19 too dissimilar for dilution to occur and because the general consuming public has a
                    20 more positive opinion of cannabis than of menthol cigarettes.
                    21           C.     Plaintiff cannot show irreparable harm.
                    22           If Plaintiff could show a likelihood of success on the merits—which it cannot,
                    23 for the reasons stated above—it would be entitled to a “rebuttable presumption” of
                    24 irreparable harm. 15 U.S.C. § 1116(a). But even so, the “sliding scale” would
                    25 require Plaintiff to show a high likelihood of success on the merits. See Alliance for
                    26 the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011). Here, that
                    27 presumption is rebutted by the fact that KOOL has no good reputation left to
                    28 protect. Plaintiff cites cases where irreparable harm occurred where a plaintiff would


3330-1003 / 1804874.1                                                21
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 28 of 31 Page ID #:793




                        1 “have lost control over its business reputation” (Dkt. No. 31 at 28-29), but Plaintiff’s
                        2 lack of control over its business reputation has culminated, most recently, with
                        3 articles about the FDA banning its menthol cigarettes in order to “address health
                        4 disparities experienced by communities of color, low-income populations, and
                        5 LGBTQ+ individuals, all of whom are far more likely to use these tobacco
                        6 products.” Masur Decl., Exs. 6-7. BLOOM cannabis products—which cannot be
                        7 broadly advertised, are only available in a few states, and have no obvious
                        8 connection with KOOL cigarettes—threaten no cognizable harm to Plaintiff.
                        9 Plaintiff’s only purported irreparable harm is loss of reputation, and it has no
                    10 reputation—and soon, will have no product—to lose. Because Plaintiff will at most
                    11 a miniscule amount of harm, the Court should deny Plaintiff’s motion.
                    12           D.     A preliminary injunction is not in the public interest.
                    13           Plaintiff argues that an injunction would “protect the public from purchasing
                    14 and using unregulated products of unknown quality when they intend to purchase
                    15 legal and regulated tobacco products.” This will never happen. If a consumer want
                    16 to purchase KOOL cigarettes, that consumer will go to a store that sells tobacco, like
                    17 a convenience store or supermarket, not a cannabis dispensary. And Plaintiff’s
                    18 argument that Capna is a “serial infringer” in need of policing is specious, as using
                    19 the name of an agricultural strain in a product containing that strain does not
                    20 infringe a trademark for unrelated goods, and none of the purportedly infringed
                    21 mark owners have ever complained of Capna’s uses. Mekk Decl. at ¶ 10. By
                    22 contrast, the federal government has made clear that tobacco advertising—especially
                    23 for menthol cigarettes—is against the public interest. Masur Decl., Exs. 3, 7, 9.
                    24           E.     Any preliminary injunction should be narrowly tailored to only
                    25                  enjoin the uncolored, isolated interlocking circle mark.
                    26           There is no likelihood of confusion or dilution. But were the Court to find any
                    27 merit to Plaintiff’s arguments, it would presumably concern the uncolored, isolated
                    28 interlocking circle mark. Almost every use of the interlocking circles by Capna


3330-1003 / 1804874.1                                                22
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 29 of 31 Page ID #:794




                        1 colors at least the intersection of the circles red, and most also include the house
                        2 mark “BLOOM.” Dkt. No. 26-4, Ex. 8. In contrast, nearly every example of KOOL
                        3 packaging provided by Plaintiff is dominated by the colors green or blue, cool colors
                        4 symbolic of menthol. Dkt. No. 26-4, Ex. 3. The color red and the name BLOOM, as
                        5 part of Capna’s house mark, prevent any residual risk of confusion or dilution that
                        6 might occur among the few consumers who know that the interlocking circles in
                        7 isolation are a KOOL trademark, but unsophisticated enough to believe that KOOL
                        8 has entered the cannabis market without using the word “KOOL.” See, e.g., Ross,
                        9 2008 WL 11336378, at *7; Cohn, 281 F.3d at 842.
                    10           This Court has found that in a trademark infringement case, if a preliminary
                    11 injunction is granted, it should be limited to only the conduct that may cause
                    12 irreparable harm. See Generosity.org v. Generosity Beverages, Inc., No. 2:17-cv-
                    13 6054-ODW-KS, 2017 WL 6209819, at *5 (C.D. Cal. Dec. 6, 2017). Here, Capna’s
                    14 continued sales of products containing its BLOOM house mark or containing the
                    15 interlocking circles with BLOOM’s distinctive red intersection will not cause
                    16 Plaintiff any harm. If—despite the dissimilarity of the companies use of their marks,
                    17 the complete separation of their product lines, and the weakness of the Interlocking
                    18 O Marks—the Court still decides to grant a preliminary injunction, the injunction
                    19 should be far narrower than that requested by Plaintiff, and should allow Capna to
                    20 continue to sell products and put on its website its full BLOOM house mark (with
                    21 the interlocking Os in the middle of the word BLOOM) and its red intersection
                    22 house mark (with the intersection of the interlocking Os colored red). Such narrow
                    23 tailoring will minimize the cost to Capna of any redesign of existing packaging.
                    24           Any preliminary injunction should also be limited in two other ways: (1) it
                    25 should not limit any Capna product sales in licensed cannabis dispensaries (which
                    26 are currently all of them, see Mekk Decl. at ¶ 12), and (2) it should not require
                    27 Capna to recall products or demand that distributors or retailers stop promoting or
                    28 selling existing products. No customer of KOOL cigarettes is going to confuse


3330-1003 / 1804874.1                                                23
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 30 of 31 Page ID #:795




                        1 BLOOM cannabis products in a cannabis dispensary with menthol cigarettes. And if
                        2 existing Capna sales were going to somehow harm Plaintiff in any way, the
                        3 additional harm from selling off existing inventory would be minimal and reparable.
                        4 An order requiring Capna to recall existing products would be extremely expensive
                        5 and likely would bankrupt Capna, which Plaintiff claims to have no desire to harm.
                        6 Mekk Decl. at ¶ 15; Dkt. No. 31 at 30 (“ITGB does not and has never objected to
                        7 Defendant’s use of BLOOM per se”). But an order preventing BLOOM from using
                        8 interlocking circles in isolation, separate from its house mark, on future sales of
                        9 products that may be sold in the same stores as KOOL cigarettes, would prevent any
                    10 conceivable harm to Plaintiff while minimizing the damage to Capna. An order
                    11 requiring Capna to recall and rebrand all its products, as demanded by Plaintiff,
                    12 would effectively destroy Capna’s business, cause millions of dollars of damage in
                    13 lost sales and liability to Capna’s third-party franchisees, and require a bond far
                    14 higher than the minimal $10,000 bond suggested by Plaintiff. Mekk Decl. at ¶¶ 15-
                    15 16.
                    16 IV.       CONCLUSION
                    17           KOOL cigarette smokers know the difference between mentholated tobacco
                    18 and cannabis oil; between the words “BLOOM” and “KOOL”; between green or
                    19 blue cold and red heat; and between cannabis dispensaries and places that sell
                    20 cigarettes. The single point of similarity between the two companies’ packaging is a
                    21 common design element—interlocking circles—shared with many other more
                    22 famous brands. For the limited remaining time in which Plaintiff’s product is still
                    23 legally sold, that single point of similarity creates no risk of confusion or dilution,
                    24 given the obvious differences in name, packaging design, and goods between KOOL
                    25 cigarettes and BLOOM cannabis vaporizers.
                    26
                    27
                    28


3330-1003 / 1804874.1                                                24
            Case 2:21-cv-00818-ODW-PVC Document 37 Filed 05/10/21 Page 31 of 31 Page ID #:796




                        1        Plaintiff has not shown and cannot show any likelihood of success on the
                        2 merits. Its motion for a preliminary injunction should be denied in its entirety.
                        3
                        4 Dated: May 10, 2021                         Respectfully submitted,
                        5
                                                                      ZUBER LAWLER LLP
                        6                                             JOSHUA M. MASUR
                        7                                       By:      /s/ Joshua M. Masur
                        8                                             Attorneys for Defendant Capna Intellectual
                        9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28


3330-1003 / 1804874.1                                                 25
